Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Maintained Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-6 are rejected under 35 U.S.C. 103(a) as being unpatentable over Senzaki et al. (US 2014/0113236; published April 24, 2014).
Applicant’s Invention
Applicant claims a solvent comprising a) a polar solvent selected from a sulfoxide, N-methyl-2-pyrrolidone, gamma-butyrolactone or a combination thereof, b) a glycol ether and an c) ether ester of Formula I.
Determination of the scope and the content of the prior art

(MPEP 2141.01)

With respect to claims 1-4 Senzaki et al. teach a solvent developing negative-tone resist composition (abstract).  The resist composition can be prepared by dissolving the materials in an organic solvent to provide a uniform solution [0678-679].  Solvents include gamma-butyrolactone, apolyhydric alcohols or compounds having an ester bond such as propylene glycol monomethyl ether (PGME), the ether ester ethylene ethoxypropionate (EEP) and dimethylsulfoxide (DMSO) [0680; limitation of claims 1-4].  The solvents can be used individually or in combination as a mixed solvent [0681].  The solvents PGME and gamma-butrolactone are preferred [0682].  When PGME is mixed with another polar solvent the ratio is 1:9 to 9:1 [0684].  The amount of the solvent is not limited and is adjusted to a concentration that allows the coating solution to be applied to a substrate so that the solid content is from 1-20% of the final product [0686].
With respect to claim 5, Senzaki et al. do not specify diethylene glycol monoethyl ether as the glycol ether, however Senzaki et al. does teach that polyhydric alcohol derivatives include compounds having an ether bond, such as monoethylethers of the polyhydric alcohols which include diethylene glycol [0680].  
With respect to claim 6, Senzaki et al. do not specify the ratio of polar solvent to glycol ether to ether ester (polar solvent:glycol ether:ether ester), however Senzaki et al. is clear that the ratio of the glycol ether (PGMEA) to polar solvent is 1:9 to 9:1 and when an ester (EL) is added the ratio is 1:9 to 9:1 [0683-685].  Therefore, one or ordinary skill would have been motivated to formulate a solvent comprising polar solvent, glycol ether and ester with a mixing ratio of 1:9 to 9:1 for each component with a reasonable expectation of success.

Ascertainment of the difference between the prior art and the claims

(MPEP 2141.02)
	
Senzaki et al. do not teach combining a polar solvent selected from DMSO or gamma butyrolactone with a glycol ether and ether ester of Formula I, however Senzaki et al. does teach solvent are selected from gamma-butyrolactone, PGME, EEP and DMSO and are combined into mixed solvents.  
Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)
			
	 It would have been prima facie obvious to one of ordinary skill to combine the teachings of Senzaki et al. to formulate a solvent comprising a polar solvent selected from DMSO or gamma butyrolactone with a glycol ether and ether ester of Formula I with a reasonable expectation of success.  One of ordinary skill in the art would have been motivated at the time of the invention to use the teachings of Senzaki et al. to form a solvent comprising gamma-butyrolactone, PGME, EEP and DMSO because Senzaki et al. teach combining the compounds into a mixed solvent to provide a uniform solution for solid substrates.  
Response to Arguments
Applicant's arguments filed 4/28/2022 have been fully considered but they are not persuasive.  Applicant argues that Senzaki relates to a solvent developing negative-tone resist composition which is an entirely different problem and is non-analogous.  The Examiner is not persuaded by this argument because the claims are drawn to a solvent formulation and Senzaki teach that the resist composition is prepared by forming a uniform solution [0678-679].  MPEP 2111.02 states that if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) "where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation".  Therefore, Senzaki teaches the solvent formulation as claimed.

Allowable Subject Matter
Claims 7-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art Valcke (US 5,397,795) and Senzaki et al. (US 2014/0113236) teach solvents comprising DMSO, glycol ether and ethers.  Senzaki does not teach the addition of a pesticide and discloses formulation unrelated to the pesticide art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
No claims allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE D SULLIVAN whose telephone number is (571)270-3285. The examiner can normally be reached Monday-Friday 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DANIELLE D. SULLIVAN
Examiner
Art Unit 1617


/JOHANN R RICHTER/Supervisory Patent Examiner, Art Unit 1617